      Case 3:18-cv-02108-B Document 31 Filed 02/08/19                Page 1 of 9 PageID 110



                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE NORTHERN DISTRICT OF TEXAS
                                  DALLAS DIVISION


MYRON STILES,                                     '
                                                  '
                Plaintiff,                        '
                                                  '      CIVIL ACTION NO.: 3:18-CV-02108-B
vs.                                               '
                                                  '
AUTOZONERS, LLC                                   '
                                                  '
                Defendant.                        '      JURY TRIAL DEMANDED


                        PLAINTIFFS FIRST AMENDED COMPLAINT

TO THE HONORABLE JUDGE OF SAID COURT:

         COMES NOW Plaintiff Myron Stiles (“Plaintiff” or “Stiles”) complaining of Defendant

AutoZoners, LLC (“Defendant” or “AutoZone”), and for causes of action respectfully shows the

Court as follows:

                                                  I.

                                            Introduction

         1.01   Plaintiff would show the Court that Defendant wrongfully fired him from his job in

violation of 42 U.S.C. '1981 on account of his race, and for protected activity. Plaintiff also asserts

civil rights violations under Title VII and state law.

                                                  II.

                                               Parties

         2.01   Plaintiff Myron Stiles is an individual residing at 4643 Crockett Street, Amarillo,

Texas 79110. He is a citizen of the State of Texas.

         2.02   Defendant AutoZoners, LLC is a Nevada Corporation with its headquarters located at


Plaintiff’s First Amended Complaint                                                             Page 1
   Case 3:18-cv-02108-B Document 31 Filed 02/08/19                   Page 2 of 9 PageID 111



6100 Neil Road, Suite 500, Reno, NV 89511. It may be served through its counsel of record.

                                                 III.

                                      Jurisdiction and Venue

        3.01    Pursuant to 28 U.S.C. ' 1331, jurisdiction is appropriate in the United States District

Court for the Northern District of Texas, as this action involves a question of the application of

federal law, namely 42 U.S.C. '1981.

        3.02    Venue for all causes of action stated herein lies in the Northern District of Texas

because a substantial portion of the events or omissions giving rise to the claim occurred in this

District, and because the Defendant is subject to the Court’s personal jurisdiction with respect to the

civil action in question because Defendant owns and operates numerous stores within the boundaries

of this District pursuant to 28 U.S.C. '1391(c)(2), (d).

                                                 IV.

                                        Factual Allegations

        4.01    Stiles started at AutoZone on June 23, 2017 as the Parts Sales Manager. On the

first day, John Zimmerman, Store Manager, told him, “This will be a trial by fire and there is no

other way.” He then explained that Stiles would be working one opening shift with him, one

closing shift with Ruben ___ (Last Name Unknown), and then closing by himself. When Stiles

called on the third day with questions, Zimmerman was upset that Plaintiff had bothered him at

home.

        4.02    Stiles was able to work with Raul ___ (half Black and half Mexican), and Plaintiff

did not like the way Zimmerman was treating him. When Stiles spoke with Zimmerman about

his treatment of Raul, he laughed and said that Raul would not be here much longer. Raul was

fired shortly thereafter. Ruben ___ (Mexican) was also forced out by Zimmerman.


Plaintiff’s First Amended Complaint                                                             Page 2
   Case 3:18-cv-02108-B Document 31 Filed 02/08/19                  Page 3 of 9 PageID 112



        4.03    In July, 2017, a new Parts Sales Manager named Jack Mix Jr. (white male) started

at AutoZone. Plaintiff noticed right away that he was treated differently than Stiles was. For

example, he was doing all of his computer training in the office sitting down, and Stiles had to

do his standing up at the parts counter in the store while Stiles was waiting on customers. Mix

and Stiles had the same experience and background. The only difference between Mix and Stiles

is that Mix is white and Plaintiff is black.

        4.04    Stiles asked John Zimmerman in August, 2017, if he could be his assistant store

manager, and Zimmerman’s reply was, “Auto Zone does not have assistant managers. They

have Parts Sales Manager – you, Carlos ___ (LNU), and Jack Mix. They have Commercial

managers: Lalo____ (LNU). And then the store manager, Me!” In October, 2017, Jack Mix told

Plaintiff that John Zimmerman was going to be upset with him. When Plaintiff asked why, his

reply was, “He asked me to be his assistant manager, and I cannot because I am going to get all

my tools from Waco and go into business for myself repairing cars.”

        4.05    Plaintiff cannot recall when Cheyanne Dunavin began working at Auto Zone, but

she was a red shirt employee. She was also related to Kim Gonce, the store manager at the 45th

and Washington store. One day Cheyenne told Stiles that her Aunt Kim was hard pressed

because John Zimmerman wanted to send Stiles to Kim’s store and she was not sure if she

wanted someone like Plaintiff who did not work well. Cheyenne told Stiles that she corrected

her aunt and informed her that Stiles was one of the best managers that she had worked with.

        4.06    On or about December 3, 2017, Abraham Gonzales was being insubordinate, and

Stiles notified the relieving manager, Jack Mix, Jr., that Gonzales was not working for Plaintiff

and good luck in getting the truck put up. Plaintiff clocked out at the end of his shift and, as he

was leaving, a customer came in to get a headlight for his car. Stiles offered to help the customer


Plaintiff’s First Amended Complaint                                                            Page 3
   Case 3:18-cv-02108-B Document 31 Filed 02/08/19                Page 4 of 9 PageID 113



and as they were walking back into the store, Abraham Gonzales pushed past Stiles and said that

Plaintiff was being “black and lazy!” The customer asked Plaintiff if Gonzales was a new

employee, to which Stiles responded, “No.” Plaintiff apologized for Gonzales’ behavior and

finished helping the customer. When Plaintiff finished, he asked Jack Mix what he thought

about what Gonzales had said, and Mix became shifty, avoiding Plaintiff’s eyes and said that he

did not hear anything. Mix was standing maybe 5 feet from Plaintiff when the incident occurred.

        4.07    Stiles called Zimmerman and told him what happened. Zimmerman gave Stiles

his usual response, “I’ll look into it.” On December 10, 2017, Plaintiff was told that he was

being moved to Kim Gonce’s store. When Stiles began working there Stiles asked District

Manager Tommy Gestus if they moved him because of the racial discrimination. Gestus’

response was, “I have moved you here to keep an eye on you!” Plaintiff was shocked and asked

him what he meant. Gestus said that all questions will be answered during the Human Resources

interview. On December 15, 2017. The interview was held and it seemed that Plaintiff was

being drilled about many different things and not the one Stiles anticipated it would be. At the

end of the interview they asked how they had handled the interview. Plaintiff responded that,

“This part was handled well, but what about the discrimination?” Gestus ushered Stiles out of

the room and ended the call with HR. Gestus then came out and asked about what

discrimination? Stiles told him that he thought that the interview was because of it. Gestus

indicated that he had never heard anything about it and why did Stiles not come to him. Plaintiff

told Gestus that he was following the chain of command: Store Manager, District Manager next

and when they moved Stiles to the new store, Plaintiff thought they were taking care of it.

        4.08    When Plaintiff started working for Kim Gonce, she was shocked that Plaintiff was

able to open the store according to policy. When Stiles asked why she was surprised, she said,


Plaintiff’s First Amended Complaint                                                           Page 4
   Case 3:18-cv-02108-B Document 31 Filed 02/08/19                   Page 5 of 9 PageID 114



“John said that you were not very smart and he had to watch you all the time! And that he was

tired of ‘holding your hand’ to get stuff done.”

          4.09   On December 19, 2017, Plaintiff was terminated.

                                                   V.

                                             Count One

                      Race Discrimination in Violation of 42 U.S.C. ' 1981

          5.01   Plaintiff incorporates the foregoing paragraphs by reference as if set forth verbatim

herein.

          5.02   Defendant has deprived Plaintiff of his right to full and equal benefit of

regulations and of all laws and proceedings concerning the security of Plaintiff’s employment

because of Plaintiff’s race in violation of 42 U.S.C. § 1981. Because Plaintiff’s claims concern

different treatment during the pendency and upon the termination of the employment, Plaintiff’s

claims are subject to the four year statute of limitations. Jones v. R.R. Donnelley & Sons Co., 541

U.S. 369 (2004).

          5.03   Plaintiff, a black male worker, was treated differently than employees of other

races, as generally described above. Specifically, Defendant failed or refused to investigate and

discipline employees who engaged in racially discriminatory behavior and comments, and then

fired Plaintiff when he complained about it.

          5.04   Such discrimination by Defendant against Plaintiff was intentional. Accordingly,

Plaintiff is entitled to recover damages from Defendant for back pay, front pay, past and future

pecuniary losses, emotional pain and suffering, inconvenience, loss of enjoyment of life and

other non-pecuniary losses. Further, this discrimination was done by Defendant with malice or

with reckless indifference to Plaintiff’s federally-protected rights. Plaintiff is therefore also


Plaintiff’s First Amended Complaint                                                             Page 5
   Case 3:18-cv-02108-B Document 31 Filed 02/08/19                    Page 6 of 9 PageID 115



entitled to recover punitive damages in an amount in excess of the minimum jurisdictional limits

of this forum. Plaintiff also seeks to recover all costs of court, attorneys’ fees and expert fees.

                                                  VI.

                                             Count Two

                Race Discrimination in Violation of Title VII/Tex. Labor Code

        6.01    Plaintiff incorporates the foregoing paragraphs by reference as if set forth

verbatim herein.

        6.02    Defendant employs more than fifteen employees, and is an “employer” within the

meaning of Title VII and the TCHRA. Plaintiff timely filed a charge of discrimination with the

EEOC and has since received a “right to sue letter.” Plaintiff files this action within 90 days of

actual receipt of his “right to sue” letter, which was issued on December 19, 2018. His claims

under the Texas Commission on Human Rights Act have matured because the 180 day statutory

period has expired following the filing of his charge of discrimination.

        6.03    The Defendant has violated Title VII and the Texas Human Rights Act, Texas

Labor Code § 21.001 et seq. by discharging Plaintiff and/or discriminating against Plaintiff in

connection with the compensation, terms, conditions or privileges of employment because of

Plaintiff’s race. Defendant has engaged in a continuous course of conduct of discrimination

against Plaintiff because of his race.

        6.04    Such discrimination against Plaintiff was intentional. Accordingly, Plaintiff is

entitled to recover damages for back pay, front pay, past and future pecuniary losses, emotional

pain and suffering, inconvenience, loss of enjoyment of life, and other non-pecuniary losses.

Further, this discrimination was done by Defendant with malice or with reckless indifference to

Plaintiff’s federal and state-protected rights. Plaintiff is therefore also entitled to punitive


Plaintiff’s First Amended Complaint                                                                Page 6
   Case 3:18-cv-02108-B Document 31 Filed 02/08/19                   Page 7 of 9 PageID 116



damages in a sum which is in excess of the minimum jurisdictional limit of this court. Plaintiff

is also entitled to recover all costs of court, attorney’s fees and expert fees as allowed by Texas

Labor Code § 21.259 and Title VII.

                                                VII.

                                       Jury Trial Demanded

        7.01    Plaintiff hereby demands trial by jury of all claims to which he is entitled.

        WHEREFORE, PREMISES CONSIDERED, Plaintiff prays that Defendant be cited to

appear and answer herein, and that upon final trial, Plaintiff have and recover the following relief

against Defendant:

        (1)     Judgment for actual damages in the amount of past and future lost earnings and
                benefits, damages to past and future earnings capacity, and past and future medical
                expenses;

        (2)     Judgment for past and future pecuniary losses, emotional pain and suffering,
                inconvenience, loss of enjoyment of life, and other non-pecuniary losses;

        (3)     Exemplary damages in an amount to be determined by the trier of fact;

        (4)     An award of liquidated and/or statutory damages in an amount equal to all lost
                wages, salary, employment benefits and privileges, and other compensation lost as a
                result of Defendant’s wrongful conduct in the amount proven at trial;

        (5)     An order by the Court reinstating Plaintiff as an employee of the Defendant in a
                similar position with similar pay and benefits to that from which she was wrongfully
                terminated, or, in the alternative, future pay in an amount to be determined by the
                Court;

        (6)     Prejudgment and post-judgment interest at the maximum legal rate;

        (7)     Attorney’s fees;

        (8)     Expert’s fees;

        (9)     All costs of court; and

        (10)    Such other and further relief to which Plaintiff may be justly entitled.


Plaintiff’s First Amended Complaint                                                             Page 7
   Case 3:18-cv-02108-B Document 31 Filed 02/08/19        Page 8 of 9 PageID 117



DATE: February 7, 2019.

                                      Respectfully submitted,

                                      KILGORE & KILGORE, PLLC


                                      By: /s/ John H. Crouch, IV

                                       JOHN H. CROUCH, IV
                                       State Bar No. 00783906
                                       jhc@kilgorelaw.com

                                      3109 Carlisle, Suite 200
                                      Dallas, TX 75204
                                      (214) 969-9099 - Telephone
                                      (214) 953-0133 - Fax

                                      ATTORNEYS FOR PLAINTIFF
                                      MYRON STILES




Plaintiff’s First Amended Complaint                                           Page 8
   Case 3:18-cv-02108-B Document 31 Filed 02/08/19                 Page 9 of 9 PageID 118



                                  CERTIFICATE OF SERVICE

       On February 7, 2019 I hereby certify that I have served all counsel and/or pro se parties of
record a copy of the foregoing document by mailing it to their counsel of record, or by another
manner authorized by Federal rule of Civil Procedure 5 (b)(2) as follows:

        Via ECF:
        Christopher S. Mann
        Jones Walker LLP
        201 St. Charles Avenue
        New Orleans, Louisiana 70170-5100

        Laurie M. Riley, Esq.
        Jones Walker LLP
        201 South Biscayne Boulevard, Suite 2600
        Miami, FL 33131

        Tracy E. Kern, Esq.
        Louisiana Bar No.: 20246
        (Application for Pro Hac Vice Admission will be submitted)
        Jones Walker LLP
        201 St. Charles Avenue, 50th Floor
        New Orleans, Louisiana 70170

        Amy K. Anderson
        Texas Bar No. 24077064
        Jones Walker LLP
        811 Main Street, Suite 2900
        Houston, Texas 77002

                                                     /s/ John H. Crouch, IV
                                                             John H. Crouch, IV




Plaintiff’s First Amended Complaint                                                          Page 9
